COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of C. M. J. aka C.W. v. Department of Family and
                          Protective Services

Appellate case number:    01-18-00885-CV

Trial court case number: 2016-03689J

Trial court:              314th District Court of Harris County

         On October 24, 2018, this court issued an order, abating the appeal and remanding to the
trial court for a hearing to determine whether good cause existed to permit appointed counsel Kevin
George to withdraw and if so, to appoint new counsel.
       On November 12, 2018, newly-appointed counsel Donald M. Crane filed a motion for
extension.
       The appeal is reinstated on the active docket. Appellant’s motion GRANTED and the
deadline for appellant’s brief is extended until November 27, 2018.
       It is so ORDERED.

Judge’s signature: __/s/ Michael Massengale__
                    Acting individually  Acting for the Court


Date: __November 15, 2018___